16 F.3d 411NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Clarence PRATHER-EL, Defendant Appellee,v.VIRGINIA LINENS COMPANY,andBob BAKER, Lee Gwaulney, Roy Hill, Clay Sherman, Defendants.
No. 93-1795.
United States Court of Appeals, Fourth Circuit.
Dec. 15, 1993.Jan. 6, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederick N. Smalkin, District Judge.  (CA-92-1755-S)
Clarence Prather-El, Appellant Pro Se.
Henry Morris, Jr., Allen G. Siegel, Arent, Fox, Kintner, Plotkin & Kahn, Washington, D.C., for Appellee.
D.Md.
Affirmed.
Before PHILLIPS, NIEMEYER, and LUTTIG, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order dismissing his action alleging violations of 42 U.S.C.A. Sec. 2000e (West 1981 & Supp.1993) and 42 U.S.C.A. Secs. 1981, 1983, 1985 (West 1981 & Supp.1993).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Prather-El v. Virginia Linens Co., No. CA-92-1755-S (D. Md. June 15, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED